Judgment and order affirmed, with costs. All concur, except Taylor and Dowling, JJ., who dissent .and vote for reversal and for dismissal of the complaint in the following memorandum: The evidence indicates beyond peradventure that the accident was caused by the skidding of the ear on the icy road and not by reason of any mechanical defect in the left tie rod and steering knuckle as claimed by the plaintiff. Furthermore, if the accident was caused by some mechanical defect in the steering mechanism, the plaintiff has failed to show liability on that ground within the rule laid down in Higgins v. Mason (255 N. Y. 104). (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present- — ■ Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.